 Case 2:18-cv-00489-JRG Document 12 Filed 01/18/19 Page 1 of 2 PageID #: 49




                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


TSANN KUEN (ZHANGZHOU)
ENTERPRISE CO., LTD.

                  Plaintiff,
                                                      Case No. 2:18-cv-489
       v.
                                                      JURY TRIAL DEMANDED
HUAYU ELECTRICAL APPLIANCE
GROUP CO., LTD., TARGET
CORPORATION and TARGET BRANDS,
INC.
                  Defendants.



      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(i)

       Plaintiff, Tsann Kuen (Zhangzhou) Enterprise Co., Ltd. hereby files this Notice of

Voluntary Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). According to Rule

41(a)(1)(A)(i), an action may be dismissed by the plaintiff without order of court by filing a notice

of dismissal at any time before service by the adverse party of an answer or motion for summary

judgment. Defendants Huayu Electrical Appliance Group Co., Ltd., Target Corporation, and

Target Brands, Inc. have neither answered the Complaint nor filed a motion for summary

judgment. Accordingly, Plaintiff voluntarily dismisses Defendants Huayu Electrical Appliance

Group Co., Ltd., Target Corporation, and Target Brands, Inc. without prejudice pursuant to Rule

41(a)(1)(A)(i).



 Dated: January 18, 2019                          Respectfully submitted,

                                                  /s/ Korula T. Cherian
                                                  Elizabeth L. DeRieux (State Bar No. 05770585)
                                                  Capshaw DeRieux, LLP
 Case 2:18-cv-00489-JRG Document 12 Filed 01/18/19 Page 2 of 2 PageID #: 50




                                               114 E. Commerce Ave.
                                               Gladewater, TX 75647
                                               Telephone: 903-845-5770
                                               ederieux@capshawlaw.com

                                               Korula T. Cherian
                                               RuyakCherian LLP
                                               1936 University Ave, Ste. 350
                                               Berkeley, CA 94702
                                               sunnyc@ruyakcherian.com


                                               ATTORNEYS FOR PLAINTIFF




                               CERTIFICATE OF SERVICE


                I hereby certify that counsel of record who are deemed to have consented to
electronic service are being served this January 18, 2019 with a copy of this document via the
Court’s CM/ECF System per Local Rule CV-5(a)(3). Any other counsel of record will be served
by electronic mail, facsimile transmission and/or first class mail on this same date.

                                           Korula T. Cherian
                                             Korula T. Cherian




                                              2
